Case 3:18-mj-00611-JAM Document 110 Filed 03/16/20 Page 1 of 2
         Case 3:18-mj-00611-JAM Document 110 Filed 03/16/20 Page 2 of 2




       assigned to that judge and scheduled ·to occur on or before April I 0, 2020, will take place
       as scheduled and, if so, whether the proceeding will occur in court or through remote
       communication (i.e., video or telephone conference);

       3)      During this period, staff in the Clerk's Office will telework to the maximum
       extent possible consistent with serving the needs of the public, except that limited staff
       will be present at the Clerk's office at each seat of court to accept filings and answer
       questions from the public during normal business hours. Telework policies applicable to
       judges' chambers will be decided by each judge;

       4)     The Court will issue further orders concerning these matters in the coming weeks,
       including orders that relate specifically to the Bankruptcy Court.


       The District of Connecticut courthouses (including the facilities at 157 Church Street,
New Haven) remain open for all other business. Court staff not physically present at the
courthouse are equipped to work remotely, and will work normal hours during each business
day. Staff in the Clerk's Office are available by telephone, mail will be received, and intake
desks remain open �or filings. Electronic filings may still be made through the CM/ECF system.
The public is encouraged to continue utilizing Court services while following all applicable
public health guidelines.



                                                             SO ORDERED:

                                                             /s/ Stefan R. Underhill
Dated: /MA� /� 2bc{)
      Bridgeport, CT                                         St�n R. Underhill
                                                             Chief United States District Judge
